IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : NO. 388
                               :
ORDER VACATING REAPPOINTMENT : MAGISTERIAL RULES DOCKET
OF MINOR COURT RULES COMMITTEE :
MEMBER                         :




                                         ORDER


PER CURIAM:



         AND NOW, this 29th day of January, 2016, the order entered July 20, 2015,

reappointing Magisterial District Judge Isaac Stoltzfus to the Minor Court Rules

Committee for a term of three years commencing August 9, 2015, is hereby VACATED.



         Mr. Justice Eakin did not participate in the decision of this matter.